KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                   Nassau County:
                                    175 Fulton Avenue, Suite 305
________________                    Hempstead, New York 11550
                                    Tel. # (516) 833-5617
                                    Fax # (516) 833-5620

May 10, 2021

VIA ELECTRONIC FILING                 6RRUGHUHG

Honorable Alvin K. Hellerstein        V+RQ$OYLQ.+HOOHUVWHLQ
United States District Judge          0D\
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Harvey Foster, 20 cr. 631 (AKH)

Dear Judge Hellerstein:

       I represent Harvey Foster. The Hon. Sarah Netburn granted bail on December 11, 2020.
The defense requests a brief modification of his bail conditions to allow Mr. Foster to sit for a
medical procedure on May 12, 2021. The prior MRIs were rescheduled.

       This Court granted the following bail conditions:

       1. $100,000 personal recognizance bond co-signed by two financially responsible
          persons, the surrender of passports, no new applications, travel restricted to the
          Southern and Eastern Districts of New York, pretrial supervision, drug
          testing/treatment as directed by Pretrial Services, defendant not to possess a firearm
          or any destructive device, curfew and GPS monitoring, the defendant is prohibited
          from any contact with co-defendants except in the presence of counsel, Pretrial
          Services will establish an exclusion zone, defendant to report to Pretrial Services on
          Monday, December 14, 2020, by 12:00 p.m. to receive and self-install GPS
          equipment, remaining conditions to be met by December 18, 2020.

    Mr. Foster has been compliant with the conditions of his release. Mr. Foster is still a resident
at the Striver House drug treatment program. According to his primary counselor, Lea Potter,



1
             Case 1:20-cr-00631-AKH Document 141 Filed 05/10/21 Page 2 of 2




Mr. Foster is scheduled for an MRI on Wednesday, May 12, 2021, at 7:30 a.m. 1 The procedure
will occur at Mount Sinai Hospital, located at 1000 10th Avenue New York, NY. Mr. Foster
needs his GPS monitor removed for the MRI to be completed. The defense requests that the
device be removed by Pretrial Services to allow him to sit for the MRI. Pretrial Services will
reattach the device upon Mr. Foster's release from the hospital. I have the consent of the
Government for this request.

           Please contact me if you have any questions or concerns.

Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.



cc: Andrew Rohrbach, Assistant United States Attorney (via electronic mail)
   Alexander Li, Assistant United States Attorney (via electronic mail)
   Ryan B. Finkel, Assistant United States Attorney (via electronic mail)




11
     The prior MRIs were rescheduled.

2
